DETAILED ACTION
Amendments submitted on March 15, 2022 for Application No. 16/671693 are presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed March 15, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On page 6, Applicant argues that the 35 USC 112(f) invocation should be removed.
The amendments have added structural support in the claims to overcome the 35 USC 112(f) invocation; therefore, the 35 USC 112(f) invocation has been withdrawn.

II)	On page 6, Applicant argues that the 35 USC 112(b) rejection for claim 13 should be removed.
The amendments have to overcome the 35 USC 112(b) rejection; therefore, the 35 USC 112(b) rejection for claim 13 has been withdrawn. The amendments have raised an additional 35 USC 1112(b) rejection for claim 14 as shown below.

III)	On pages 7-11, Applicant argues that the cited prior art does not teach the newly added limitations of “sending, by a terminal, a measurement report including a plurality of key exchange algorithms supported by the terminal to a source base station to calculate a second key based on a prestored first key, and a cell identity and a carrier frequency of a target cell”.
On pages 7-10, Applicant recites substantial arguments that the cited 3GPP reference does not teach the newly added limitations and then, on page 11, alleges that the Fong reference also doesn’t teach the newly added limitations without substantive arguments. The Examiner would note that the Fong reference was previously used to teach very similar claim language for claim 2 in the previous Office Action.
The Examiner disagrees and in no way concedes nor subscribes to Applicant’s summarization or distillation of the art of record. It has been held "All of the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art." In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968).
As shown in more detail below, 3GPP, pages 249-250 section 5.3.4.1.2 and Figure 5.3.4.2.2-3 step 1, teaches the UE sending the UE capability groups which includes key exchange algorithms. The selected UE capability group is used to generate a key from another key in page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 steps 1-5. 3GPP, section 5.4.4.1.3, also mentions a cell ID and frequency. However, 3GPP does not specifically teach using the cell ID and frequency in a key exchange/generation algorithm.
Fong, paragraph 47, teaches generating a new security key based on the existing key, the cell identity, and carrier frequency in order to generate integrity protection keys to encrypt messages. It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Fong with the teachings of 3GPP. 3GPP teaches a system of generating a shared DH key between a user device and a target base station. Fong teaches generating a new security key based on the existing key, the cell identity, and carrier frequency in order to generate integrity protection keys to encrypt messages. Therefore, it would have been obvious to have improved upon the teachings of 3GPP by adding the teachings of Fong for the purpose of generating integrity protection keys from the cell identity and carrier frequency to encrypt messages as this would have increased the security of the system and helped prevent unauthorized access by ensuring the integrity of transmitted messages.
It has been held that a publication is good for all it teaches to persons of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). A reference is good for all it teaches. In re Meinhardt, 392 F.2d 273, 280 (CCPA 1968). Finally, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “the handover request”; however, there is no antecedent basis for this limitation in the claim do to the amendment removing a previous reference to “a handover request”.
Claim 15 is rejected for the same reasons as cited above and for being dependent on a previously rejected base claim.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (“3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on the security aspects of the next generation system (Release 14)”) hereinafter referred to as 3GPP in view of Fong et al. (US 2013/0016841) hereinafter referred to as Fong.

As per claims 1 and 7, 3GPP teaches A key generation method, comprising: 
sending, by a terminal, a measurement report including a plurality of key exchange algorithms supported by the terminal to a source base station to calculate a second key based on a prestored first key … (3GPP, pages 249-250 section 5.3.4.1.2 and Figure 5.3.4.2.2-3 step 1, teaches the UE sending the UE capability groups. As shown in more detail below, the selected UE capability group is used to generate a key from another key in page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 steps 1-5. 3GPP, section 5.4.4.1.3, also mentions a cell ID and frequency.);
receiving, by the terminal (UE), a first message sent by a source base station (eNB), wherein the first message comprises a key exchange algorithm (DH capability) selected by a target base station (gNB) and a first public key (KEi) generated by the target base station (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 steps 1-4, teaches eNB sending an addition request to gNB including the DH capability groups of UE. Next, the gNB selects the DH capability based on a predetermined priority and the DH capability groups of the UE and generates key KEi. Then, the gNB sends the eNB the selected DH capability along with the KEi, which then gets forwarded to the UE as an RRC connection reconfiguration message.)
generating, by the terminal, a first shared key (DH key) based on the key exchange algorithm, the first public key (KEi), and a first … key (KEr) generated by the terminal (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 step 5, teaches the UE generating the DH key based on the DH capability, key KEi, and key KEr that is generated by the UE.); and 
sending, by the terminal, a second message to the target base station, wherein the second message comprises a second public key generated by the terminal (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 steps 5-6, teaches the UE sending a RRC connection reconfiguration complete message containing KEr to eNB. The eNB forwards this message to the gNB as a gNB reconfiguration complete message. Therefore, the key KEr is sent from the UE to the gNB.)
In section 5.3.4.8.2, 3GPP teaches a system of generating a shared DH key between a user device and a target base station using a source base station as an intermediary and also using shared public keys for the DH key generation. In this particular section, 3GPP does not specifically teach using private keys.
However, 3GPP section 5.3.4.1.2 discloses receiving, by a terminal, a first message … wherein the first message comprises a key exchange algorithm selected by a [device] and a first public key generated by the [device] (3GPP, pages 249-250 section 5.3.4.1.2 and Figure 5.3.4.2.2-3 steps 4-5, teaches the SEAF selecting the DH capability based the DH capability groups of the UE and generates private key Apriv and public key Apub. Then, the SEAF sends the UE the selected DH capability and the public key Apub.)
generating, by the terminal, a first shared key based on the key exchange algorithm, the first public key, and a first private key generated by the terminal (3GPP, pages 249-250 section 5.3.4.1.2 and Figure 5.3.4.2.2-3 step 6, teaches the UE generating a private key Bpriv and a public key Bpub using the selected DH capability. Next, the UE generates a symmetric key KDH using Bpriv and Apub and later generates the shared session key Ksession using KDH. Key KDH and key Ksession are both shared keys generated using the selected DH capability, key Apub, and key Bpriv.); and 
sending, by the terminal, a second message to the [device], wherein the second message comprises a second public key generated by the terminal (3GPP, pages 249-250 section 5.3.4.1.2 and Figure 5.3.4.2.2-3 steps 7-8, teaches the UE sending the key Bpub to the SEAF. The SEAF generates the symmetric key KDH using key Apriv and key Bpub and then also generates session key Ksession using key KDH.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of 3GPP section 5.3.4.1.2 with the teachings of 3GPP section 5.3.4.8.2. 3GPP section 5.3.4.8.2 teaches a system of generating a shared DH key between a user device and a target base station using shared public keys for the DH key generation. 3GPP section 5.3.4.1.2 similarly teaches generating a shared DH key between two devices, but uses public/private key pairs for the DH key generation. Therefore, it would have been obvious to have improved upon the teachings of 3GPP section 5.3.4.8.2 by adding the teachings of 3GPP section 5.3.4.1.2 for the purpose of using public/private key pairs for the DH key generation instead of shared public keys as this would have increased the security of the system and helped prevent unauthorized access. This would have additionally been a simple substitution of one known form of DH key generation for another to yield the predictable results of generating a shared DH key.
However, 3GPP does not specifically teach calculate a second key based on a prestored first key, and a cell identity and a carrier frequency of a target cell.
Fong discloses calculate a second key based on a prestored first key, and a cell identity and a carrier frequency of a target cell (Fong, paragraph 47, teaches generating a new security key based on the existing key, the cell identity, and carrier frequency in order to generate integrity protection keys to encrypt messages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Fong with the teachings of 3GPP. 3GPP teaches a system of generating a shared DH key between a user device and a target base station. Fong teaches generating a new security key based on the existing key, the cell identity, and carrier frequency in order to generate integrity protection keys to encrypt messages. Therefore, it would have been obvious to have improved upon the teachings of 3GPP by adding the teachings of Fong for the purpose of generating integrity protection keys from the cell identity and carrier frequency to encrypt messages as this would have increased the security of the system and helped prevent unauthorized access by ensuring the integrity of transmitted messages.

As per claims 2 and 8, 3GPP in view of Fong discloses wherein the first message further comprises the cell identity and the carrier frequency of the target cell; and before the sending, by the terminal, the second message to the target base station, the method further comprises: generating, by the terminal, the second key based on a prestored first key, and the cell identity and the carrier frequency of the target cell; and performing encryption processing on the second message by using the second key (Fong, paragraph 47, teaches generating a new security key based on the existing key, the cell identity, and carrier frequency in order to generate integrity protection keys to encrypt messages. 3GPP, section 5.4.4.1.3, also teaches a cell ID and frequency.)

As per claims 4 and 10, 3GPP in view of Fong discloses wherein the plurality of key exchange algorithms are sent by the source base station to the target base station (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 step 1, teaches eNB sending an addition request to gNB including the DH capability groups of UE.) 

As per claims 5 and 11, 3GPP in view of Fong discloses wherein after the generating, by the terminal, a first shared key based on the key exchange algorithm, the first public key, and a first private key generated by the terminal (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 and pages 249-250 section 5.3.4.1.2 and Figure 5.3.4.2.2-3, teaches steps that are taken after the shared DH keys have been generated.)
3GPP sections 5.3.4.8.2 and 5.3.4.1.2 do not specifically teach generating, by the terminal, an RRC integrity protection key, an RRC encryption key, and a user plane encryption key based on the first shared key.
However, 3GPP section 5.1.4.6.2.2 discloses generating, by the terminal, an RRC integrity protection key, an RRC encryption key, and a user plane encryption key based on the first shared key (3GPP3, page 70 section 5.1.4.6.2.2, teaches generating the RRC encryption and integrity protection keys and UP encryption and integrity protection keys from key KAN.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of 3GPP section 5.1.4.6.2.2 with the teachings of 3GPP. 3GPP teaches a system of generating a shared DH key between a user device and a target base station. 3GPP section 5.1.4.6.2.2 teaches generating RRC encryption and integrity protection keys as well as UP encryption and integrity protection keys from another key. Therefore, it would have been obvious to have improved upon the teachings of 3GPP by adding the teachings of 3GPP section 5.1.4.6.2.2 for the purpose of generating integrity protection keys from another key (such as the DH key) as this would have increased the security of the system and helped prevent unauthorized access by ensuring the integrity of transmitted messages.

As per claims 6 and 12, 3GPP in view of Fong discloses wherein after the generating, by the terminal, a first shared key based on the key exchange algorithm, the first public key, and a first private key generated by the terminal, the method further comprises: generating, by the terminal, a second shared key based on the first shared key, and the cell identity and the carrier frequency of the target cell (Fong, paragraph 47, teaches generating a new security key based on the existing key, the cell identity, and carrier frequency.)  

As per claim 13, 3GPP discloses A base station, comprising: 
a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the target base station to perform operations (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 steps 1-6, teaches the UE performing a key negotiation and exchanging data with eNB and gNB. It is well-known and expected that these are hardware devices containing a processor and memory.), the operations comprising:
receiving a second message sent by a terminal, wherein the second message comprises a second public key generated by the terminal (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 steps 5-6, teaches the UE sending a RRC connection reconfiguration complete message containing key KEr to eNB. The eNB forwards this message to the gNB as a gNB reconfiguration complete message. Therefore, the key KEr is sent from the UE to the gNB.); and 
generating a first shared key based on the second public key, a key exchange algorithm selected by the target base station, and a second … key generated by the target base station (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 step 6, teaches the gNB generating the shared DH key using the DH capability selected by the gNB, the key KEr from the UE, and the key KEi that was generated by the gNB.), 
wherein a measurement report including a plurality of key exchange algorithms supported by the terminal is sent by the terminal to a source base station to calculate a second key based on a prestored first key … wherein the key exchange algorithm is selected from the plurality of key exchange algorithms (3GPP, pages 249-250 section 5.3.4.1.2 and Figure 5.3.4.2.2-3 step 1, teaches the UE sending the UE capability groups. As shown in more detail above, the selected UE capability group is used to generate a key from another key in page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 steps 1-5.)
In section 5.3.4.8.2, 3GPP teaches a system of generating a shared DH key between a user device and a target base station using a source base station as an intermediary and also using shared public keys for the DH key generation. In this particular section, 3GPP does not specifically teach using private keys.
However, 3GPP section 5.3.4.1.2 discloses a receiving module configured to receive a second message sent by a terminal, wherein the second message comprises a second public key generated by the terminal (3GPP, pages 249-250 section 5.3.4.1.2 and Figure 5.3.4.2.2-3 steps 7-8, teaches the UE sending the key Bpub to the SEAF. Key Bpub is generated by the UE in step 6.); and 
a processing module configured to generate a first shared key based on the second public key, a key exchange algorithm selected by the [device], and a second private key generated by the [device] (3GPP, pages 249-250 section 5.3.4.1.2 and Figure 5.3.4.2.2-3 steps 7-8, teaches the SEAF generates the symmetric key KDH using key Apriv and key Bpub and then also generates session key Ksession using key KDH. Key Apriv is generated by the SEAF in step 4. Also, as the key Bpub is generated using the selected DH capability in step 6, the generation of key KDH and key Ksession using key Bpub is considered as being generating using the selected DH capability.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of 3GPP section 5.3.4.1.2 with the teachings of 3GPP section 5.3.4.8.2. 3GPP section 5.3.4.8.2 teaches a system of generating a shared DH key between a user device and a target base station using shared public keys for the DH key generation. 3GPP section 5.3.4.1.2 similarly teaches generating a shared DH key between two devices, but uses public/private key pairs for the DH key generation. Therefore, it would have been obvious to have improved upon the teachings of 3GPP section 5.3.4.8.2 by adding the teachings of 3GPP section 5.3.4.1.2 for the purpose of using public/private key pairs for the DH key generation instead of shared public keys as this would have increased the security of the system and helped prevent unauthorized access. This would have additionally been a simple substitution of one known form of DH key generation for another to yield the predictable results of generating a shared DH key.
However, 3GPP does not specifically teach calculate a second key based on a prestored first key, and a cell identity and a carrier frequency of a target cell.
Fong discloses calculate a second key based on a prestored first key, and a cell identity and a carrier frequency of a target cell (Fong, paragraph 47, teaches generating a new security key based on the existing key, the cell identity, and carrier frequency in order to generate integrity protection keys to encrypt messages.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Fong with the teachings of 3GPP. 3GPP teaches a system of generating a shared DH key between a user device and a target base station. Fong teaches generating a new security key based on the existing key, the cell identity, and carrier frequency in order to generate integrity protection keys to encrypt messages. Therefore, it would have been obvious to have improved upon the teachings of 3GPP by adding the teachings of Fong for the purpose of generating integrity protection keys from the cell identity and carrier frequency to encrypt messages as this would have increased the security of the system and helped prevent unauthorized access by ensuring the integrity of transmitted messages.

As per claim 14, 3GPP in view of Fong discloses The target base station according to claim 13, wherein the handover request comprises a plurality of key exchange algorithms supported by the terminal; and wherein the operations are further comprising: selecting the key exchange algorithm from the plurality of key exchange algorithms (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 steps 1-2, teaches eNB sending an addition request to gNB including the DH capability groups of UE. Next, the gNB selects the DH capability based on a predetermined priority and the DH capability groups of the UE.)

As per claim 15, 3GPP in view of Fong discloses The target base station according to claim 14, wherein the operations are further comprising: sending a third message to the source base station, wherein the third message comprises the key exchange algorithm selected by the target base station and a first public key generated by the target base station (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 steps 2-3, teaches the gNB sends the eNB the selected DH capability along with the KEi, which then gets forwarded to the UE as an RRC connection reconfiguration message.)  

As per claim 16, 3GPP in view of Fong discloses The target base station according to claim 13, wherein the operations are further comprising: (3GPP, page 261 section 5.3.4.8.2 and Figure 5.3.4.8.2-2 and pages 249-250 section 5.3.4.1.2 and Figure 5.3.4.2.2-3, teaches steps that are taken after the shared DH keys have been generated.)
3GPP sections 5.3.4.8.2 and 5.3.4.1.2 do not specifically teach generating an RRC integrity protection key, an RRC encryption key, and a user plane encryption key based on the first shared key.
However, 3GPP section 5.1.4.6.2.2 discloses generating an RRC integrity protection key, an RRC encryption key, and a user plane encryption key based on the first shared key (3GPP3, page 70 section 5.1.4.6.2.2, teaches generating the RRC encryption and integrity protection keys and UP encryption and integrity protection keys from key KAN.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of 3GPP section 5.1.4.6.2.2 with the teachings of 3GPP. 3GPP teaches a system of generating a shared DH key between a user device and a target base station. 3GPP section 5.1.4.6.2.2 teaches generating RRC encryption and integrity protection keys as well as UP encryption and integrity protection keys from another key. Therefore, it would have been obvious to have improved upon the teachings of 3GPP by adding the teachings of 3GPP section 5.1.4.6.2.2 for the purpose of generating integrity protection keys from another key (such as the DH key) as this would have increased the security of the system and helped prevent unauthorized access by ensuring the integrity of transmitted messages.

As per claim 17, 3GPP in view of Fong discloses The target base station according to claim 13, wherein the operations are further comprising: generating a second shared key based on the first shared key, and a cell identity and a carrier frequency of a target cell (Fong, paragraph 47, teaches generating a new security key based on the existing key, the cell identity, and carrier frequency in order to generate integrity protection keys to encrypt messages. 3GPP, section 5.4.4.1.3, also teaches a cell ID and frequency.)

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Rune (US 5850444) – teaches using the Diffie-Hellman key exchange algorithm between a terminal and base station.
CN 101232731A – teaches generating RRC encryption and integrity protection keys and user plane encryption and integrity protection keys.
WO 2010/116621 – teaches key exchange between a terminal and target base station.
NPL “3GPP TS 33.401 V14.2.0 (2017-03)”, section 7.2.8 on pages 41-44 and section A.5 on page 76, also teaches the claimed key generation algorithm.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498